     Case 3:18-cv-01506-AHG-LL Document 90 Filed 01/19/21 PageID.1827 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HIGHLANDER HOLDINGS, INC.,                         Case No.: 3:18-cv-1506-AHG-LL
12                                      Plaintiff,
                                                         AMENDED ORDER GRANTING
13    v.                                                 JOINT MOTION TO CONTINUE
                                                         THE DEPOSITION OF ANDREW
14    ANDREW FELLNER, et al.,
                                                         FELLNER, THE TRIAL DATE, AND
15                                   Defendants.         ALL APPLICABLE DATES
                                                         ASSOCIATED THEREWITH
16
17                                                       [ECF No. 89]
18
           On January 15, 2021, the parties filed a joint motion to continue certain dates in this
19
     case. ECF No. 89. Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for
20
     good cause and with the judge’s consent.” “Good cause” is a non-rigorous standard that
21
     has been construed broadly across procedural and statutory contexts. Ahanchian v. Xenon
22
     Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on
23
     the diligence of the party seeking to amend the scheduling order and the reasons for seeking
24
     modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
25
     “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
26
     be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
27
     committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
28

                                                     1
                                                                                 3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 90 Filed 01/19/21 PageID.1828 Page 2 of 5



 1   acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
 2   Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
 3   Sept. 19, 2018).
 4         Here, Plaintiff’s counsel unexpectedly has fallen ill and will not be able to depose
 5   Defendant Andrew Fellner on the scheduled date. ECF No. 89. Rescheduling the deposition
 6   will impact related dates in the case. In light of these circumstances, the Court finds good
 7   cause to GRANT the joint motion. However, the parties again are reminded that the
 8   limitations on discovery set forth in this Court’s August 10, 2020 Amended Scheduling
 9   Order (ECF No. 75) remain in effect.
10         Accordingly, IT IS HEREBY ORDERED:
11         1.     Defendant Andrew Fellner is ordered appear for his deposition on
12   March 25, 2021.
13         2.     All fact discovery shall be completed by all parties by April 20, 2021.
14   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
15   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
16   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
17   into account the times for service, notice and response as set forth in the Federal Rules of
18   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
19   regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
20   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
21   order of the court, no stipulation continuing or altering this requirement will be
22   recognized by the court. The Court expects counsel to make every effort to resolve all
23   disputes without court intervention through the meet and confer process. If the parties
24   reach an impasse on any discovery issue, the movant must e-mail chambers at
25   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
26   written discovery response that is in dispute, seeking a telephonic conference with the
27   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
28   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral

                                                  2
                                                                               3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 90 Filed 01/19/21 PageID.1829 Page 3 of 5



 1   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
 2   position. The movant must copy opposing counsel on the email. No discovery motion may
 3   be filed until the Court has conducted its pre-motion telephonic conference unless the
 4   movant has obtained leave of Court. All parties are ordered to read and to fully comply
 5   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
 6            3.   Failure to comply with this section or any other discovery order of the court
 7   may result in the sanctions provided for in Fed. R. Civ. P. 37.
 8            4.   All dispositive pretrial motions must be filed by May 24, 2021. Counsel for
 9   the moving party must obtain a motion hearing date from the law clerk of the judge who
10   will hear the motion. Failure to make a timely request for a motion date may result in the
11   motion not being heard.
12            5.   Neither party is required to file Memoranda of Contentions of Fact and Law
13   pursuant to Civil Local Rule 16.1.f.2.
14            6.   Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
15   Civ. P. 26(a)(3) by July 13, 2021. Failure to comply with these disclosure requirements
16   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
17            7.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
18   July 20, 2021. At this meeting, counsel shall discuss and attempt to enter into stipulations
19   and agreements resulting in simplification of the triable issues. Counsel shall exchange
20   copies and/or display all exhibits other than those to be used for impeachment. The exhibits
21   shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any
22   objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P.
23   26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
24   order.
25            8.   Counsel for plaintiff will be responsible for preparing the pretrial order and
26   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By July 27, 2021,
27   plaintiff’s counsel must provide opposing counsel with the proposed pretrial order for
28   review and approval. Opposing counsel must communicate promptly with plaintiff’s

                                                   3
                                                                                3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 90 Filed 01/19/21 PageID.1830 Page 4 of 5



 1   attorney concerning any objections to form or content of the pretrial order, and both parties
 2   shall attempt promptly to resolve their differences, if any, concerning the order.
 3           9.     The Proposed Final Pretrial Conference Order, including objections to any
 4   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
 5   lodged with the assigned district judge by August 3, 2021, and shall be in the form
 6   prescribed in and comply with Local Rule 16.1(f)(6).
 7           10.    All motions in limine are due no later than July 23, 2021.
 8           11.    All responses to the motions in limine are due no later than August 6, 2021.
 9   The Court will hear the motions in limine during the Pretrial Conference.
10           12.    The final Pretrial Conference is scheduled on the calendar of the Honorable
11   Allison H. Goddard on August 16, 2021 at 9:30 AM.
12           13.    The parties shall submit the following no later than August 23, 2021: (1) joint
13   proposed jury instructions; (2) proposed verdict form; (3) voir dire questions; and
14   (4) statement of the case.
15           14.    The parties shall exchange final exhibit and witness lists no later than
16   September 3, 2021.
17           15.    Trial briefs are due from each side by September 8, 2021.
18           16.    The jury trial1 in this matter shall commence on Monday, September 13, 2021
19   at 9:30 AM.
20           17.    The parties must review the chambers rules for both assigned judges.
21           18.    A post-trial settlement conference before a magistrate judge may be held
22   within 30 days of verdict in the case.
23           19.    Briefs or memoranda in support of or in opposition to any pending motion
24   shall not exceed twenty-five (25) pages in length without leave of the presiding judge. No
25   reply memorandum shall exceed ten (10) pages without leave of the presiding judge. Briefs
26   and memoranda exceeding ten (10) pages in length shall have a table of contents and a
27
28   1
         Both Plaintiff and Defendant Fellner timely demanded a trial by jury. ECF Nos. 1, 24.

                                                    4
                                                                                 3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 90 Filed 01/19/21 PageID.1831 Page 5 of 5



 1   table of authorities cited.
 2          20.   The dates and times set forth herein will not be modified except for good cause
 3   shown.
 4          IT IS SO ORDERED.
 5   Dated: January 19, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                               3:18-cv-1506-AHG-LL
